Supreme Cousi

OF
NEVADA

CLERK’S ORDER

woh [MAT

a

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

SHAYNE TAYLOR, No. 84996

Appellant.

VS. stam

CRISTINA JACOBSON, Vey f
Respondent. - ML E D

OCT 24 2022

   

 

ORDER DISMISSING APPEAL os A

 

CEBU CLERR

This appeal was docketed on July 12, 2022, without payment of the
requisite Uling fee. See NRAP 3(e). On that same date, this court issued a notice
directing appellant to pay the filing fee or comply with the provisions of NRAP 24
within 14 days. The notice advised that failure to comply would result in the
dismissal of this appeal.

Beeause appellant had filed a “Request for Authorization to Proceed
in Proper Person: Waiver of Appeal Bond: and to Transmit Entire Record on File”
along with the notice of appeal, on August 16, 2022, this court issued an order that
denied the request to the extent 1t could be construed as a request to proceed on
appeal in forma pauperis. That order directed appellant to, within 30 days, pay
the filing fee or file a file-stamped copy of a motion to proceed in forma pauperis
that had been filed m the distriet court. That order cautioned appellant that
failure to comply would result in the dismissal of this appeal. To date, appellant
haus not paid the filing fee or otherwise responded to this court’s notice.
Accordingly, this appeal is dismissed. See NRAP 3(a)(2).

Itis so ORDERED.

CLERK OF THE SUPREME COURT
HLIZABETH A. BROWN

BY: soo RDG

22. 33BIBF-

 
Supreme Court
OF
NevaDA

CLERK'S ORDER

 

Ho Pe

 

Cet

Hon. Charles J. Hoskin, District Judge, Family Court Division
Shayne Tavlor

Cristina Jacobson

Mighth District Court Clerk